NIMMONS, Judge
concurring in part and dissenting in part.
With one exception, hereinafter noted, I concur in the majority’s reversal of the order denying benefits. In addition to the facts mentioned in the majority opinion, I *289would point out that there was testimony that, with respect to the claimant’s previous pregnancy, she had worked continuously up until delivery and that she would have done so during this pregnancy. Such testimony was uncontradicted. She delivered a full-term child on December 27, 1984.
My exception to the majority’s reversal is that I would affirm the deputy’s denial of an award for the period involving the claimant’s delivery of her child and convalescence therefrom.